Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00512-CR

                                 EX PARTE Steven ROBLES

                  From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR1302-W1
                      Honorable Catherine Torres-Stahl, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s order denying habeas
corpus relief is AFFIRMED, and counsel’s motion to withdraw is GRANTED.

       SIGNED June 19, 2019.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice